DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 11 in the reply filed on July 12, 2021, is acknowledged.
The elected species was searched and was found to be free of the prior art. The search was extended and prior art on SEQ ID NO: 13, which reads on claims 1, 3-5, 16-18, 21, and 22. The search was not extended further in accordance with MPEP § 803.02.
Claims 2 and 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (“Functional and structural bases of a cysteine-less mutant as a long-lasting substitute for galectin-1,” Glycobiology vol. 18 no. 12 pp. 1065–1073, 2008).
Nishi et al. teach a modified gal1 polypeptide comprising each of the mutations C2S, C16S, C42S, C60S, C88S and C130S as compared to SEQ ID NO: 1 (CSGal-1, p. 1065, col. 2, para. 1), which satisfies all of the limitations of claim 1. Note that the amino acid numbering in the instant application is relative to SEQ ID NO: 1, which omits the starting methionine; C2S, C16S, C42S, C60S, C88S and C130S correspond to C3S, C17S, C43S, C61S, C89S and C131S in the prior art, respectively.
With respect to claim 3, Nishi et al. teach that the modified gal1 polypeptide is resistant to oxidative environments (Figure 1A, pp. 1065-1066, bridging para.).
With respect to claims 4 and 5, Nishi et al. teach CSGal-1 which corresponds to instant SEQ ID NO: 13.
With respect to claim 16, Nishi et al. teach that CSGal-1 was purified, dialyzed against phosphate-buffered saline (PBS) and then sterilized by filtration (p. 1071, col. 2, para. 1). This composition is suitable for use as a pharmaceutical composition.
	With respect to claims 21-22, Nishi et al. teach a polynucleotide encoding CSGal-1, which has between 60 and 100% identity to instant SEQ ID NOs: 6, 8, 10 and 12 (p. 1071, col. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (“Functional and structural bases of a cysteine-less mutant as a long-lasting substitute for galectin-1,” Glycobiology vol. 18 no. 12 pp. 1065–1073, 2008), as applied to claims 1, 3-5, 16, 21 and 22 above.
Nishi et al. teach that gal1 is capable of modulating immune responses, and is useful for the treatment of immune-related diseases including hepatitis, colitis, arthritis and graft versus host disease (p. 1065, col. 2).
Nishi et al. teach a modified gal1 polypeptide comprising each of the mutations C2S, C16S, C42S, C60S, C88S and C130S as compared to SEQ ID NO: 1 (CSGal-1, p. 1065, col. 2, para. 1), which satisfies all of the limitations of claim 1. Note that the amino acid numbering in the instant application is relative to SEQ ID NO: 1, which omits the starting methionine; C2S, C16S, C42S, C60S, C88S and C130S correspond to C3S, C17S, C43S, C61S, C89S and C131S in the prior art, respectively.
Nishi et al. teach that in view of its biochemical, cell biological, and crystallographic properties, CSGal-1 is an excellent substitute for Gal-1 as a lectin for clinical applications (p. 1071, col. 1, para. 1).
	In view of the teaching of Nishi et al., it would have been obvious to administer CSGal-1 to a subject to treat an inflammatory, chronic inflammatory or autoimmune disease. One of ordinary skill in the art would have been motivated to do so because CSGal-1 is more stable under oxidative conditions than Gal-1 (Figure 1A, pp. 1065-1066, bridging para.). There would have been a reasonable expectation of success given that Nishi et al. teach that CSGal-1 has the same biochemical activity as Gal-1, the ability to induce calcium flux and inhibit growth in Jurkat cells. In addition, the X-ray structure of the CSGal-.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Nishi et al. (“Functional and structural bases of a cysteine-less mutant as a long-lasting substitute for galectin-1,” Glycobiology vol. 18 no. 12 pp. 1065–1073, 2008) teaches a modified gal1 polypeptide comprising each of the mutations C2S, C16S, C42S, C60S, C88S and C130S as compared to SEQ ID NO: 1 (CSGal-1, p. 1065, col. 2, para. 1). Instant SEQ ID NO: 11 includes mutations C2S, C16S, C42S, C60S, and C88S and the wild-type cysteine at position 130. There is no teaching, suggestion or motivation to modify Gal1 to include substitution of the two internal cysteines (C42 and C60) for serine and three specific surface cysteines (C2, C16, and C88) for serine while preserving one surface cysteine C130 to yield SEQ ID NO: 11. Doing so would constitute hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654